Conviction is for violation of the liquor law; punishment assessed is confinement in the county jail for a period of ten days.
The question presented by this record is identical with that presented in the case of Odell Stephens v. State, No. 20,470, decided by this Court on October 11, but not yet reported (Page 43 of this volume). His bills of exceptions cannot be properly appraised by us in the absence of a statement of the facts.
For the reasons assigned by the Court in the opinion above mentioned, the judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 17